DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Young Sun Kwon on June 15, 2021.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
A semiconductor package comprising:
a frame having a cavity and having a wiring structure electrically connecting first and second surfaces opposing each other;
electrically connected to the wiring structure;
a semiconductor chip disposed on the connection structure in the cavity and having a connection pad electrically connected to the first redistribution layer;
an encapsulant encapsulating the semiconductor chip located in the cavity and covering the second surface of the frame; and
a second redistribution layer having a redistribution pattern embedded in the encapsulant and exposed from one surface thereof and a connection via electrically connecting the wiring structure and the redistribution pattern through the encapsulant,
wherein the connection via includes a first via electrically connected to the wiring structure and a second via disposed on the first via and electrically connecting the redistribution pattern to the first via, a lower surface of the second via has an area larger than an area of an upper surface of the first via, and the first and second vias have an integrated structure, 
wherein the redistribution pattern is disposed on a side surface of the second via, and an upper surface of the redistribution pattern and an upper surface of the second via are coplanar, and
wherein the connection via includes a seed layer positioned at an interface with the encapsulant and a plating layer disposed on the seed layer, and the seed layer extends from a bottom surface and a side surface of the first via to the side surface of the second via, and has an extension portion between and in direct contact with the side surface of the second via and the side surface of the redistribution pattern.



Claim 3 (currently amended).
The semiconductor package of claim 1, wherein the redistribution pattern is electrically connected to a region of an outer periphery of the second via.

Claim 12 (Currently Amended).
The semiconductor package of claim 10, wherein the repair portion includes [a] the plating layer, and [a] the seed layer between the plating layer and the encapsulant and between the plating layer and the redistribution pattern.

Claim 14 (Currently Amended).
A semiconductor package comprising:
a frame having a cavity and having a wiring structure electrically connecting first and second surfaces opposing each other;
a connection structure disposed on the first surface of the frame and including a first redistribution layer electrically connected to the wiring structure;
a semiconductor chip disposed on the connection structure in the cavity and having a connection pad electrically connected to the first redistribution layer;
an encapsulant encapsulating the semiconductor chip located in the cavity and covering the second surface of the frame; and
electrically connecting the wiring structure and the redistribution pattern through the encapsulant,
wherein the connection via includes a first via electrically connected to the wiring structure and a second via disposed on the first via, having a center offset from a center of the first via, and electrically connected to the redistribution pattern, 
wherein the redistribution pattern is disposed on a side surface of the second via, and an upper surface of the redistribution pattern and an upper surface of the second via are coplanar, and
wherein the connection via includes a seed layer positioned at an interface with the encapsulant and a plating layer disposed on the seed layer, and the seed layer extends from a bottom surface and a side surface of the first via to the side surface of the second via, and has an extension portion between and in direct contact with the side surface of the second via and the side surface of the redistribution pattern.

Claim 16 (Cancelled).

Claim 18 (Cancelled).

Drawings
Examiner acknowledges the amendments to the drawings filed on June 16, 2021. The objection to the drawings in the previous Office Action filed on March 18, 2021 is hereby withdrawn.
Specification
Examiner acknowledges the amendment to the title filed on May 20, 2021. The objection to the specification in the previous Office Action filed on March 18, 2021 is hereby withdrawn.

Allowable Subject Matter
Claims 1, 3-15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claims 1 and 14, in particular, the connection via includes a seed layer positioned at an interface with the encapsulant and a plating layer disposed on the seed layer, and the seed layer extends from a bottom surface and a side surface of the first via to the side surface of the second via, and has an extension portion between and in direct contact with the side surface of the second via and the side surface of the redistribution pattern. Therefore, claims 1 and 14 are allowable. Accordingly, claims 3-13 are allowable as they depend upon claim 1; and claims 15, 17, and 19-20 are allowable as they depend upon claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record, not relied upon for rejection, but is considered pertinent to applicant's disclosure:
US PG-Pub No.: 2013/0026632 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 







/XIA L CROSS/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892